Attorney Grievance Commission of Maryland v. Steven Lee Shockett, Miscellaneous
Docket AG No. 19, September Term, 2015

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Respondent Steven
Lee Shockett violated the Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”)
in his capacity as attorney for Thankamma Indukumar, Tony Alvarez, Jr., and David
Leader. Shockett withdrew over $60,000 from Indukumar’s trust account without
authorization. When she directed Shockett to return the money, he failed to do so and
stopped communicating with her entirely. In his representation of Tony Alvarez, Jr. and
David Leader, Shockett accepted payment, failed to perform the legal services promised,
and then ignored his clients’ requests for updates. When the Attorney Grievance
Commission investigated the matter, Shockett failed to respond to any of its requests for
information. Respondent violated MLRPC 1.4(a)(1)–(3) and (b) (Communication);
MLRPC 1.15(a) (Safekeeping Property); and MLRPC 8.4(a)–(d) (Misconduct). Taken
together, Shockett’s violations warrant disbarment.
Circuit Court for Baltimore City
Case No.: 24-C-15-002842 AG
Argued: September 1, 2016
                                       IN THE COURT OF APPEALS

                                            OF MARYLAND



                                         Misc. Docket AG No. 19

                                          September Term, 2015



                                   ATTORNEY GRIEVANCE COMMISSION
                                           OF MARYLAND

                                                       v.

                                        STEVEN LEE SHOCKETT



                                                  Barbera, C.J.
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Hotten
                                                  Getty,

                                                     JJ.



                                          Opinion by Adkins, J.



                                         Filed:      October 5, 2016
      The Attorney Grievance Commission of Maryland (“AGC”), acting through Bar

Counsel, filed a Petition for Disciplinary or Remedial Action (“Petition”) against

Respondent Steven Lee Shockett. Bar Counsel charged Shockett with violating the

Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) in his capacity as attorney

for Thankamma Indukumar, Tony Alvarez, Jr., and David Leader.1 Specifically, Bar

Counsel alleged that Shockett violated the following rules: (1) MLRPC 1.4(a)–(b)

(Communication);2 (2) MLRPC 1.15(a) (Safekeeping Property);3 (3) MLRPC 8.1(b) (Bar

Admission and Disciplinary Matters);4 and (4) MLRPC 8.4(a)–(d) (Misconduct).5

Pursuant to Maryland Rules 16-752(a)6 and 16-757(c),7 this Court designated the

Honorable Melissa K. Copeland of the Circuit Court for Baltimore City (“the hearing

judge”) to conduct an evidentiary hearing and make findings of fact and conclusions of

law. The hearing was held on March 4, 2016, and Shockett did not attend.

      Following the March 4, 2016 hearing, the hearing judge issued Findings of Fact and

Conclusions of Law, in which she found by clear and convincing evidence that Shockett


      1
         Effective July 1, 2016, the MLRPC were renamed the Maryland Attorneys’ Rules
of Professional Conduct (“MARPC”) and renumbered. Rules Order (June 6, 2016). The
revised rules are now numbered as follows: MARPC 19-301.4 (Communication), MARPC
19-301.15 (Safekeeping Property), MARPC 19-308.1 (Bar Admission and Disciplinary
Matters), MARPC 19-308.4 (Misconduct), MARPC 16-752 (Order designating judge), and
MARPC 16-757 (Judicial hearing). We will refer to the MLRPC because the misconduct
at issue occurred before this change.
      2
          Rule 1.4 Communication.
               (a) A lawyer shall:
                      (1) promptly inform the client of any decision or
                      circumstance with respect to which the client’s
                      informed consent, as defined in Rule 1.0(f), is
                      required by these Rules;
                (2) keep the client reasonably informed about the
                status of the matter;
                (3) promptly comply with reasonable requests
                for information; and
                (4) consult with the client about any relevant
                limitation on the attorney’s conduct when the
                attorney knows that the client expects assistance
                not permitted by the Maryland Lawyers’ Rules
                of Professional Conduct or other law.
         (b) A lawyer shall explain a matter to the extent reasonably
         necessary to permit the client to make informed decisions
         regarding the representation.
3
    Rule 1.15 Safekeeping Property.
         (a) A lawyer shall hold property of clients or third persons that
             is in a lawyer’s possession in connection with a
             representation separate from the lawyer’s own property.
             Funds shall be kept in a separate account maintained
             pursuant to Title 16, Chapter 600 of the Maryland Rules,
             and records shall be created and maintained in accordance
             with the Rules in that Chapter. Other property shall be
             identified specifically as such and appropriately
             safeguarded, and records of its receipt and distribution shall
             be created and maintained. Complete records of the account
             funds and of other property shall be kept by the lawyer and
             shall be preserved for a period of at least five years after the
             date the record was created.
4
    Rule 8.1 Bar Admission and Disciplinary Matters.
         An applicant for admission or reinstatement to the bar, or a
         lawyer in connection with a bar admission application or in
         connection with a disciplinary matter, shall not:

                                              ***

         (b) fail to disclose a fact necessary to correct a
             misapprehension known by the person to have arisen in the
             matter, or knowingly fail to respond to a lawful demand
             for information from an admissions or disciplinary
             authority, except that this Rule does not require disclosure
             of information otherwise protected by Rule 1.6.


                                          2
violated MLRPC 1.4(a)(1)–(3) and (b), 1.15(a), and 8.4(a)–(d). The hearing judge found

that Shockett did not violate MLRPC 8.1(b), and Bar Counsel did not take exception to this

finding. Shockett neither filed Exceptions to the hearing judge’s findings of fact or


      5
          Rule 8.4 Misconduct.
               It is professional misconduct for a lawyer to:
                       (a) violate or attempt to violate the Maryland
                           Lawyers’ Rules of Professional Conduct,
                           knowingly assist or induce another to do so,
                           or do so through the acts of another;
                       (b) commit a criminal act that reflects adversely
                           on the lawyer’s honesty, trustworthiness or
                           fitness as a lawyer in other respects;
                       (c) engage in conduct involving dishonesty,
                           fraud, deceit or misrepresentation;
                       (d) engage in conduct that is prejudicial to the
                           administration of justice.
      6
          Rule 16-752 Order designating judge.
               (a) Order. Upon the filing of a Petition for Disciplinary or
                   Remedial Action, the Court of Appeals may enter an order
                   designating a judge of any circuit court to hear the action
                   and the clerk responsible for maintaining the record. The
                   order of designation shall require the judge, after
                   consultation with Bar Counsel and the attorney, to enter a
                   scheduling order defining the extent of discovery and
                   setting dates for the completion of discovery, filing
                   motions, and hearing.
      7
          Rule 16-757 Judicial hearing.
               (c) Findings and Conclusions. The judge shall prepare and
                   file or dictate into the record a statement of the judge’s
                   findings of fact, including findings as to any evidence
                   regarding remedial action, and conclusions of law. If
                   dictated to the record, the statement shall be promptly
                   transcribed. Unless the time is extended by the Court of
                   Appeals, the written or transcribed statement shall be filed
                   with the clerk responsible for the record no later than 45
                   days after the conclusion of the hearing. The clerk shall
                   mail a copy of the statement to each party.

                                              3
conclusions of law, nor appeared before us for oral argument or submitted any written

argument regarding sanctions to this Court.

       For the reasons below, we agree that Shockett violated MLRPC 1.4(a)(1)–(3) and

(b), 1.15(a), and 8.4(a)–(d).    We further conclude that the appropriate sanction is

disbarment.

                  THE HEARING JUDGE’S FINDINGS OF FACT

       Shockett was admitted to the Maryland Bar in December 1985. On March 14, 2014,

he was decertified from the practice of law in Maryland because he failed to pay his annual

assessment to the Client Protection Fund. The AGC’s investigation of Shockett was

triggered by the complaints of Thankamma Indukumar, Tony Alvarez, Jr., and David

Leader. As to each complaint, the hearing judge made the following findings of fact by

clear and convincing evidence:

                        Complaint of Thankamma Indukumar

       In 2012, Thankamma Indukumar retained Shockett to create a trust to benefit her

grandchildren.   Shockett drafted an Irrevocable Trust Agreement (“the Agreement”)

naming himself as the trustee. On November 23, 2012, Shockett and Indukumar signed

the Agreement, and shortly thereafter Indukumar gave Shockett $50,000 to place into the

trust. Shockett placed the $50,000 into a trust account at Chapin Davis, an investment firm.

       In February 2014, Shockett informed Indukumar and her husband, Pakkunilathu

Indukumar, that the value of the trust had grown to $62,500.00, and asked them if he could

withdraw the funds to purchase gold and notes. The Indukumars directed Shockett to leave

the funds in the trust and requested an account statement from Chapin Davis. The statement


                                              4
showed that as of December 31, 2013, the trust account had a balance of $102.57. The

statement also showed that $85,164.07 had been withdrawn from the trust in 2013. From

the time of Shockett’s initial $50,000 deposit, the trust had earned $754.02 in interest and

$13,316.99 due to changes in the value of securities. The hearing judge found that Shockett

removed no less than $61,077.71 from the Indukumars’ account without their

authorization.8

       After the Indukumars contacted Shockett about the missing funds, he initially

agreed to return the money to the trust.          Shockett, however, stopped responding to

Thankamma’s e-mails, and never returned any of the missing funds.9 On June 26, 2014,

Thankamma filed suit against Shockett in the Circuit Court for Baltimore City. On the

same day, she filed a complaint against Shockett with the AGC through her attorney, John

A. Hayden, III, Esq.

       Bar Counsel mailed letters to Shockett on July 11, 2014, August 5, 2014, and August

22, 2014 informing him of Thankamma’s complaint against him and requesting a response.

Shockett did not respond to any of the letters.

                             Complaint of Tony Alvarez, Jr.

       In December 2013, Tony Alvarez retained Shockett to represent him in his divorce

action and paid Shockett a $5,000 retainer. Shockett told Alvarez that he had drafted and



       8
       The hearing judge did not specify how this calculation was made. Thankamma
Indukumar reported the same figure to the AGC in her initial complaint against Shockett.
       9
       The Court refers to Thankamma Indukumar by her first name for clarity. We do
not mean to communicate any disrespect.

                                             5
filed a Complaint for Absolute Divorce and served it on Alvarez’s wife. Shockett also

informed Alvarez that a hearing would likely be scheduled for April or May 2014. In fact,

Shockett neither filed a complaint nor served one on Alvarez’s wife. Alvarez has not heard

from Shockett since February 2014. On May 1, 2014, Alvarez filed a complaint with the

AGC.

       Bar Counsel mailed letters to Shockett on May 6, 2014, July 15, 2014, and August

22, 2014 informing him of Alvarez’s complaint and requesting a response. Shockett did

not respond to any of the letters.

                                Complaint of David Leader

       David Leader retained Shockett in 2013 to represent him in Financial Industry

Regulatory Authority (“FINRA”) arbitration. Leader’s previous attorney referred him to

Shockett, and Leader then authorized the attorney to transfer his $2,500 retainer to

Shockett. On or about December 30, 2013, Shockett sent Leader a copy of a proposed

complaint, but Shockett never filed the complaint. Leader has not heard from Shockett

since March 4, 2014. On April 17, 2014, Leader filed a complaint against Shockett with

the AGC.

       Bar Counsel mailed letters to Shockett on April 18, 2014, July 15, 2014, and August

21, 2014 informing him of Leader’s complaint and requesting a response. Shockett failed

to respond to any of the letters.




                                            6
               THE HEARING JUDGE’S CONCLUSIONS OF LAW

       From these facts, the hearing judge concluded that through his representation of all

three clients, Shockett violated MLRPC 1.4(a)(1)–(3) and (b), 1.15(a), and 8.4(a)–(d). The

judge also concluded that Shockett did not violate MLRPC 8.1(b).

                             MLRPC 1.4: Communication

       MLRPC 1.4 requires attorneys to maintain communication with their clients. The

hearing judge found that Shockett violated this rule in his representation of each of his

three complaining clients. As to the Indukumars, the hearing judge found that:

              [Shockett] violated MRPC 1.4(a)(1) by failing to promptly
              inform the Indukumars of his decision to withdraw funds from
              the trust account when the Rules required the Indukumars’
              informed consent. [Shockett] violated MRPC 1.4(a)(2),
              through his actions or inactions, by failing to keep the
              Indukumars reasonably informed of the status of the trust
              account. [Shockett] violated MRPC 1.4(a)(3) by failing to
              comply with reasonable request[s] for information from the
              Indukumars.

As to Shockett’s representation of Alvarez, the hearing judge concluded:

              [Shockett] violated MRPC 1.4(a)(1) by failing to promptly
              inform Mr. Alvarez of his decision not to file a Complaint for
              Absolute Divorce when it was Mr. Alvarez’s desire to have the
              Complaint filed. [Shockett] violated MRPC 1.4(a)(2) by
              failing to keep Mr. Alvarez reasonably informed about the
              status of his divorce case, namely that the Complaint was never
              filed. [Shockett] violated MRPC 1.4(a)(3) by failing to
              promptly comply with Mr. Alvarez’s repeated attempts to
              contact [Shockett] for information regarding the status of his
              case. In fact, the information communicated to Mr. Alvarez
              that the Complaint had been filed was false[.]

Lastly, as to Leader, the hearing judge found:




                                            7
              [Shockett] violated MRPC 1.4(a)(1) by failing to promptly
              inform Mr. Leader of his decision not to file the complaint with
              [FINRA]. [Shockett] violated MRPC 1.4(a)(2) by failing to
              keep Mr. Leader reasonably informed about the status of his
              [FINRA] action, specifically, that it was not filed. [Shockett]
              violated MRPC 1.4(a)(3) by failing to promptly comply with
              Mr. Leader’s reasonable requests for information and ceasing
              all communication with Mr. Leader after March 4, 2014.

       The hearing judge found that Shockett violated MLRPC 1.4(b) with regard to all

three clients through his failure to communicate the status of their legal matters. In each

case, Shockett failed to communicate the status of the legal matter “to the extent necessary

to permit the client to make informed decisions regarding the representation,” as required

by MLRPC 1.4(b). Shockett failed to respond to requests for updates from all three clients

and lied to Alvarez about the status of his divorce complaint. Furthermore, he failed to

disclose to Leader that he had not filed his FINRA complaint and did not intend to do so,

which prevented Leader from seeking alternate representation.

                          MLRPC 1.15: Safekeeping Property

       MLRPC 1.15 requires attorneys to keep client funds separate from personal funds.

The hearing judge found by clear and convincing evidence that Shockett violated MLRPC

1.15(a) in his representation of Thankamma Indukumar.           The hearing judge wrote,

“[Shockett] violated MRPC 1.15(a) by failing to keep all of the funds in the trust account

separate from his own property when he withdrew funds without authorization.”

                                MLRPC 8.4: Misconduct

       MLRPC 8.4 defines professional misconduct for attorneys. The hearing judge

found that Shockett violated MLRPC 8.4(a), (b), (c), and (d). Shockett violated MLRPC



                                             8
8.4(a) by breaching other rules. Shockett breached MLRPC 8.4(b) by committing a

criminal act that reflects adversely on his honesty, trustworthiness, and fitness as a lawyer.

The hearing judge explained, “An actual conviction is not required to establish that an

attorney violated [MLRPC] 8.4(b), so long as the underlying conduct that constitutes the

crime is proven by clear and convincing evidence.” (quoting Att’y Grievance Comm’n v.

Gerace, 433 Md. 632, 645 (2013)). The hearing judge found by clear and convincing

evidence that Shockett violated Md. Code (1957, 2012 Repl. Vol.), § 7-104(b) of the

Criminal Law Article10 (“CR”) by committing theft by deception in his representation of

the Indukumars:

                [Shockett] deceived Mrs. Indukumar by advising her that he
                wanted to withdraw funds from their grandchildren’s trust
                account to buy gold and notes. When the Indukumars
                disagreed with this and instructed him to put the money back
                in the trust, he failed to do so, and instead kept the money for
                his own personal and/or business use. [Shockett] knowingly
                used their funds, and therefore deprived the Indukumars of
                [their property].

       10
            § 7-104 General Theft Provisions

                                                   ***

                (b) Unauthorized control over property – By deception. – A
                    person may not obtain control over property by willfully
                    or knowingly using deception, if the person:

                       (1) intends to deprive the owner of the property;
                       (2) willfully or knowingly uses, conceals, or
                           abandons the property in a manner that
                           deprives the owner of the property; or
                       (3) uses, conceals, or abandons the property
                           knowing the use, concealment, or
                           abandonment probably will deprive the
                           owner of the property.

                                               9
       In addition, the hearing judge concluded that Shockett violated MLRPC 8.4(c) in

his representation of all three clients because he engaged in conduct involving dishonesty,

fraud, deceit, or misrepresentation in each matter. As to the Indukumar matter, “[Shockett]

misrepresented to the Indukumars that he intended to use the funds in the trust to buy gold

and notes, and then never put the money back in the account when they instructed him to

do so.” In his representation of Alvarez, Shockett accepted a $5,000 retainer but never

initiated Alvarez’s divorce action. Furthermore, he made a false statement to Alvarez when

he told him that the complaint had been filed and served on his wife. As to Leader, Shockett

agreed to represent him in FINRA arbitration, accepted a $2,500 payment, sent him a

proposed complaint, and then allowed him to believe that his FINRA complaint had been

filed. The hearing judge concluded, “By accepting clients’ funds for a specific purpose

and then failing to perform services for those clients, [Shockett] violated Rule 8.4(c) in the

Indukumar, Alvarez, and Leader matters.”

       Lastly, Shockett violated MLRPC 8.4(d) by engaging in conduct that is prejudicial

to the administration of justice. The hearing judge found:

              In all three matters, [Shockett] promised to perform a service,
              took their money, deceived his clients, and then disappeared.
              He led Mr. Alvarez and Mr. Leader to believe that their actions
              had been filed, then failed to respond to their requests for
              updates on their cases. He withdrew money from the trust that
              Mrs. Indukumar created for their grandchildren, then when
              instructed to put it back, he failed to do so. His conduct
              undeniably brings the legal profession into disrepute.




                                             10
                MLRPC 8.1: Bar Admission and Disciplinary Matters

      MLRPC 8.1(b) requires attorneys to respond to requests for information from the

AGC. Specifically, it makes it a violation of the MLRPC to “knowingly fail to respond to

a lawful demand for information from an admissions or disciplinary authority.” MLRPC

8.1(b). The hearing judge found that Shockett did not violate MLRPC 8.1(b) because Bar

Counsel did not present evidence that Shockett knowingly failed to respond to AGC

requests for information. The hearing judge explained:

             In the Petition and supporting Exhibits submitted by Assistant
             Bar Counsel, there is no question Assistant Bar Counsel sent
             several letters to [Shockett]. However, Petitioner did not
             provide this Court with information demonstrating that
             [Shockett] actually received these communications and
             knowingly failed to respond to them. In fact, there is
             absolutely no evidence that Assistant Bar Counsel was ever
             able to contact [Shockett] throughout the entire process at any
             of the addresses Assistant Bar Counsel sent the letters.

Accordingly, the hearing judge found that Shockett did not violate MLRPC 8.1(b).

                                     DISCUSSION

      “In attorney discipline proceedings, this Court has original and complete jurisdiction

and conducts an independent review of the record.” Att’y Grievance Comm’n v. Page, 430
Md. 602, 626 (2013) (citations omitted). Within this independent review, however, we

accept the hearing judge’s findings of fact unless they are determined to be clearly

erroneous. Id. If the hearing judge’s factual findings are founded on clear and convincing

evidence, this Court will not disturb them. Att’y Grievance Comm’n v. Ugwuonye, 405




                                            11
Md. 351, 368 (2008). By contrast, this Court reviews the hearing judge’s conclusions of

law without deference. Id.

                                           Exceptions

       Both parties are permitted to file “(1) exceptions to the findings and conclusions of

the hearing judge and (2) recommendations concerning the appropriate disposition . . . .”

Md. Rule 16-758(b). Bar Counsel excepts to the hearing judge’s finding that only one

aggravating factor applies in this matter. The hearing judge found that the only aggravating

factor in Shockett’s case was his multiple violations of the MLRPC. Bar Counsel directs

the Court to consider the other aggravating factors listed in Attorney Grievance

Commission v. Landeo, 446 Md. 294, 345 (2016).11 It urges this Court to find that the


       11
            The following aggravating factors are to be considered in attorney discipline cases:

                (1) a prior attorney discipline;
                (2) a dishonest or selfish motive;
                (3) pattern of misconduct;
                (4) multiple violations of the MLRPC;
                (5) bad faith obstruction of the attorney discipline proceeding
                by intentionally failing to comply with the Maryland Rules or
                orders of this Court or the hearing judge;
                (6) submission of false evidence, false statements, or other
                deceptive practices during the attorney discipline proceeding;
                (7) a refusal to acknowledge the misconduct’s wrongful
                nature;
                (8) the victim’s vulnerability;
                (9) substantial experience in the practice of law;
                (10) indifference to making restitution or rectifying the
                misconduct’s consequences;
                (11) illegal conduct, including that involving the use of
                controlled substances; and
                (12) likelihood of repetition of the misconduct.

Att’y Grievance Comm’n v. Landeo, 446 Md. 294, 345 (2016).

                                               12
following factors apply to this matter: (2) a dishonest or selfish motive; (3) a pattern of

misconduct; (7) a refusal to acknowledge the misconduct’s wrongful nature; (9) substantial

experience in the practice of law; (10) indifference to making restitution or rectifying the

misconduct’s consequences; and (11) illegal conduct, including the use of controlled

substances.

       Bar Counsel asserts that Shockett exhibited factor (2), a selfish or dishonest motive,

when he took money from the Indukumars and accepted fees from both Alvarez and Leader

without performing the work requested or refunding the payments. Bar Counsel further

argues that Shockett displayed factor (3), a pattern of misconduct, through his

representation of the three complaining clients, and that Shockett’s failure to return the

Indukumars’ money, failure to return unearned fees, and failure to communicate with or

apologize to any of his clients shows factor (7), a refusal to acknowledge the misconduct’s

wrongful nature. Because Shockett has been barred in Maryland since 1985, Bar Counsel

requests this Court to also find factor (9), substantial experience in the practice of law, to

be an aggravating factor.      Bar Counsel asserts that Shockett showed factor (10),

indifference to making restitution or rectifying the misconduct’s consequences, by failing

to return the Indukumars’ trust money and the fees Alvarez and Leader paid him. Lastly,

Bar Counsel excepts to the hearing judge’s failure to find factor (11), illegal conduct, as an

aggravating factor due to Shockett’s violation of CR § 7-104(b).

       We find it unnecessary to rule on the Exceptions filed by Bar Counsel because the

finding of any additional aggravating factors in this case will not change the sanction this

Court finds appropriate.


                                             13
                                   Conclusions of Law

       We agree with the hearing judge’s conclusion that Shockett violated MLRPC

1.4(a)(1)–(3) and (b); 1.15(a); and 8.4(a)–(d).       Shockett’s failure to promptly and

reasonably communicate with any of his three complaining clients constitutes a violation

of MLRPC 1.4(a)(1)–(3) and (b).        When Shockett removed over $60,000 from the

Indukumar trust fund without their informed consent, he violated MLRPC 1.15(a).

Additionally, Shockett’s theft from the Indukumar trust clearly constitutes a violation of

MLRPC 8.4(b), (c), and (d). Lastly, when taken together, these violations result in a breach

of MLRPC 8.4(a).

   Sanction for Violations of MLRPC 1.4(a)(1)–(3) and (b), 1.15(a), and 8.4(a)–(d)

       This Court imposes sanctions on errant attorneys “to protect the public and the

public’s confidence in the legal profession rather than to punish the attorney” and “to deter

other lawyers from violating the Rules of Professional Conduct.” Att’y Grievance Comm’n

v. Taylor, 405 Md. 697, 720 (2008).         To accomplish this, the sanction should be

“commensurate with the nature and the gravity of the misconduct and the intent with which

it was committed.” Id. (citation omitted). Thus, the style and severity of the sanction

“depends upon the facts and circumstances of the cases.” Id.

       When determining the appropriate sanction, we must also consider any mitigating

factors. Att’y Grievance Comm’n v. Roberts, 394 Md. 137, 165 (2006) (“The appropriate

sanction depends on the facts and circumstances of each case, including any mitigating

factors.” (citation omitted)). Here, the hearing judge found no mitigating factors, and there

is no reason to upset that finding. See Att’y Grievance Comm’n v. West, 378 Md. 395, 411


                                             14
(2003) (“On review, we keep in mind that the findings of the trial judge are prima facie

correct and will not be disturbed unless clearly erroneous.” (citation omitted)).

       Bar Counsel recommends that Shockett be disbarred.            This Court has held,

“Disbarment is warranted in cases involving flagrant neglect of client affairs, including the

failure to communicate with clients or respond to inquiries from Bar Counsel.” Att’y

Grievance Comm’n v. Thomas, 440 Md. 523, 558 (2014) (citations omitted). Additionally,

absent “compelling extenuating circumstances,” disbarment is ordinarily the sanction for

intentional dishonest conduct, including theft. Att’y Grievance Comm’n v. Gracey, 448
Md. 1, 27 (2016) (citing Att’y Grievance Comm’n v. Vanderlinde, 364 Md. 376, 418

(2001)). In this case, Shockett has presented no “compelling extenuating circumstances”

that warrant any lesser sanction.

       Accordingly, we conclude that disbarment is the appropriate sanction. For this

reason, we entered the September 6, 2016 per curiam order disbarring Steven Lee Shockett.




                                             15